Case: 14-15816   Date Filed: 10/06/2015   Page: 1 of 2


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 14-15816
                     ________________________

              D.C. Docket No. 8:13-cv-01215-VMC-TGW



KRISTINE BODY,
                                                           Plaintiff-Appellant,

                                 versus

SECRETARY, DEPARTMENT OF VETERANS AFFAIRS,

                                                         Defendant-Appellee.


                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Florida
                    ________________________

                           (October 6, 2015)
                Case: 14-15816       Date Filed: 10/06/2015       Page: 2 of 2


Before TJOFLAT and HULL, Circuit Judges, and HALL, * District Judge.

PER CURIAM:

       After review of the record and with the benefit of oral argument by counsel

for the parties, this Court finds no reversible error in the district court’s grant of the

defendant’s motion for summary judgment on the plaintiff Kristine Body’s

employment discrimination and hostile work environment claims against the

defendant Secretary, Department of Veterans Affairs. Accordingly, we affirm the

district court’s final judgment in favor of the defendant.

       AFFIRMED.




       *
       Honorable J. Randal Hall, United States District Judge for the Southern District of
Georgia, sitting by designation.


                                               2